DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Lenser et al., US PG Pub 2008/0027591 A1 (hereafter Lenser).  

Regarding claim 1 where it is disclosed by Lenser to have a mobile robot that can create a map using sensor data and update that map using the sensor data as it moves around and detects obstacles as described in at least paragraphs 148-155.  This is read upon by applicants claim to: “A method of controlling a mobile robot [see at least abstract], the method comprising: a first 
Regarding claim 2 where it is disclosed by Lenser in at least paragraphs 184-186 to have their system also, “the first basic map includes a plurality of first nodes corresponding to a plurality of points within a traveling area, wherein the second basic map includes a plurality of second nodes corresponding to a plurality of second points within a traveling area, and wherein the merged map includes the plurality of first nodes and the plurality of second nodes.”  Where the nodes are laid over the map numerous times as described in the afore mentioned paragraphs of Lenser.  
Regarding claims 3 & 9-10 where it is disclosed by Lenser in at least paragraphs 184-186 to have their system also, “the first basic map includes a plurality of first nodes corresponding to a plurality of points within a traveling area, wherein the second basic map includes a plurality of second nodes corresponding to a plurality of second points within a traveling area, and wherein the merged map includes a plurality of nodes one-to-one- corresponding to the plurality of first nodes and the plurality of second nodes.”  Also teaches, “in the first basic learning process, a plurality of first nodes on the first basic map corresponding to a plurality of points of a traveling area is generated, and wherein, in the second basic learning process, a plurality of second nodes 
Regarding claim 4 where it is disclosed by Lesner in at least paragraphs 182-188 to have their robotic device being able to dynamical path plan using nodes as described in said paragraphs.  The system of Lesner does use node to plan a route and has numerous nodes and numerous path planned so that it can reach its destination.  This is read upon by applicants claim to, “wherein, in the merging process, coordinate information of at least one of the plurality of first nodes or the plurality of second nodes is changed, relative coordinates between the plurality of nodes on the merged map one-to-one-corresponding to the plurality of first nodes are equal to relative coordinates between the plurality of first nodes, and relative coordinates between the plurality of nodes on the merged map one-to-one- corresponding to the plurality of second nodes are equal to relative coordinates between the plurality of first nodes.”  
Regarding claim 5 where it is disclosed by Lesner in at least paragraphs 72, 79-87, 102, 115 and 133-140 to have their system include a 3D camera system that can capture images of what around the robot.  The robotic device then uses SLAM as described in at least paragraphs 159 and 166-167 to map the area and be able to travel around the area using the SLAM data.  This is read upon by applicants claim to, “the environment information includes image information, wherein the plurality of first nodes and the plurality of second nodes have image information acquired at each point, and wherein image information of the plurality of nodes on 
Regarding claim 6 where it is disclosed by Lesner in at least paragraphs 155, 163, 173 and 227 to have their system also, “in the first basic learning process, a first traveling obstacle element is detected and the first basic map including first border information corresponding to the first traveling obstacle element is generated, wherein, in the second basic learning process, a second traveling obstacle element is detected and the second basic map including second border information corresponding to the second traveling obstacle element is generated, and wherein, in the merging process, the first basic map and the second basic map are merged based on the first border information and the second border information.”  
Regarding claim 7 where it is disclosed by Lesner in at least paragraphs 15-16, 81, 101 and 166-168 as well as figures 19 and 36 where they use SLAM to detect the location of the robot and any obstacles around it.  The robotic device has it path planned to avoid the obstacle as described in at least paragraphs 72, 79-87, 102, 115 and 133-140 where they describe including a 3D camera system that can capture images of what around the robot.  The robotic device then uses SLAM as described in at least paragraphs 159 and 166-167 to map the area and be able to travel around the area using the SLAM data.  This is read upon by applicants claim to, “in the first basic learning process, a first traveling obstacle element is detected and a first border map including first border information corresponding to the first traveling obstacle element is generated, wherein, in the second basic learning process, a second traveling obstacle element is detected and a second border map including second border information corresponding to the 
Regarding claim 8 where it is disclosed by Lesner in at least paragraphs 182-188 to have their system use nodes to path plan and also in figures 16, 38-40 to have their system also use nodes to detect and plot a route by producing a map of the area around it.  The robot then can navigate around the area using the SLAM data collect as described above to combine the data collected via SLAM to produce a map which allows it to navigate, as seen in the afore mentioned figure and this read upon by applicants claim to, “wherein the first basic map includes a first border map corresponding to an entire shape of a first traveling area and a plurality of first nodes having relative coordinate information with respect to the first border map, wherein the second basic map includes a second border map corresponding to an entire shape of a second traveling area and a plurality of second nodes having relative coordinate information with respect to the second border map, and wherein, in the merging process, the first border map and the second border map are aligned on one coordinate system to generate the merged map including the plurality of first nodes having coordinate information on the coordinate system and the plurality of second nodes having coordinate information on the coordinate system.”  
Regarding claim 13 where it is disclosed by Lesner in at least paragraphs 184-187 to have their system also, “a node selection process of selecting a node estimated as a current position on a merged map after the merging process.”  
Regarding claim 14 where it is disclosed by Lesner in at least the section labeled Obstacle detection and avoidance which starts at paragraph 224 and continues until the next section labeled enhanced obstacle detection and avoidance which starts at paragraph 238.  Where 
Regarding claim 15 where this is the system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 where applicant claims “predetermined merging condition” this is not described in the specification in sufficient detail to allow one of ordinary skill in the art to ascertain what this is.  The metes and bounds of the claimed language can not be ascertained and the specification as currently filed does not provide any guidance as to what this could be or the scope of this term.  Hence the claim language is indefinite and cannot treated on the merits.    
Regarding claim 12 where applicants claim “predetermined criterion” this is not described in the specification in sufficient detail to allow one of ordinary skill in the art to ascertain what this is.  The metes and bounds of the claimed language cannot be ascertained and the specification as currently filed does not provide any guidance as to what this could be or the scope of the term.  Hence the claimed language is indefinite and cannot be treated on the merits.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 11 where applicant claims “predetermined merging condition” but fails to provide any specifics in the specification except merely verbatim stating the term.  The specification fails to provide any guidance as to what this is and what the metes and bounds of this language are.  How does one determine what the predetermined merging conditions are?  What are the conditions that encompass this limitation?  
Regarding claim 12 where applicant claims “predetermined criterion” but fails to provide any specifics in the specification except merely verbatim stating the term.  The specification fails to provide any guidance as to what this is and what the metes and bounds of this language are.  How does one determine what the predetermined criterion is?  What are the conditions that encompass this limitation?  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664